Citation Nr: 0021844	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-18 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for aching joints/muscle 
fatigue on a direct basis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin disability 
manifested by blisters of the hands, feet, and tongue on a 
direct basis.

3.  Entitlement to service connection for aching 
joints/muscle fatigue as a chronic disability resulting from 
an undiagnosed illness.

4.  Entitlement to service connection for diarrhea on a 
direct basis.

5.  Entitlement to service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue 
syndrome (CFS) on a direct basis.

7.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

8.  Entitlement to service connection for headaches on a 
direct basis.

9.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

10.  Entitlement to service connection for memory loss on a 
direct basis.

11.  Entitlement to service connection for memory loss as a 
chronic disability resulting from an undiagnosed illness.

12.  Entitlement to service connection for sinusitis on a 
direct basis.

13.  Entitlement to service connection for sinusitis as a 
chronic disability resulting from an undiagnosed illness.

14.  Entitlement to service connection for skin disability 
manifested by blisters of the hands, feet, and tongue as a 
chronic disability resulting from an undiagnosed illness.

15.  Entitlement to service connection for a sleep disability 
on a direct basis.

16.  Entitlement to service connection for a sleep disability 
as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1995, which included service in the Southwest Asia 
theater of operations from October 1990 to April 1991, as a 
heavy construction equipment operator.  He was deployed to 
Saudi Arabia where he participated in Operation Desert 
Shield/Storm.  See 38 C.F.R. §§ 3.2(i), 3.317(d) (1999).  He 
also had prior active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
RO that denied, on a direct basis and under 38 C.F.R. 
§ 3.317, claims of entitlement to service connection for 
aching joints/muscle fatigue, diarrhea, fatigue, headaches, 
memory loss, sinusitis, skin condition, and sleep disability.

The Board notes that, by rating action of January 1996, the 
RO, in pertinent part, denied claims of direct service 
connection for mechanical low back pain, bilateral knee 
condition, and blisters of the hands, feet, and tongue.  That 
same month, the RO notified the veteran of that decision, but 
he did not initiate an appeal within the one-year period 
allowed and, as a result, the denial became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 
(1995).  As noted above, by rating action of October 1997, 
the RO denied the veteran's claim of service connection for a 
skin disability manifested by blisters of the hands, feet, 
and tongue on a direct basis.  The RO also denied service 
connection for aching joints/muscle fatigue on a direct 
basis.  The Board notes that these claims were not the 
veteran's first such claims.  The January 1996 RO denials 
were based on the veteran's claimed joint pain involving in 
his back and knees, and skin disability described as blisters 
of the hands, feet, and tongue.  These same contentions were 
addressed in the claims denied by the RO in October 1997.  
Consequently, the Board construes the veteran's current 
service connection claims, on a direct basis, involving the 
skin and aching joints/muscle fatigue, as applications to 
reopen previously denied claims of service connection, on a 
direct basis, for a skin disability manifested by blisters of 
the hands, feet, and tongue, and for aching joints/muscle 
fatigue.

In a June 1999 hearing before a member of the Board, the 
veteran indicated that, since returning from the Persian Gulf 
War, he has developed symptoms involving constipation and an 
irregular bowel pattern.  He claims that service connection 
is warranted for these symptoms as they represent chronic 
disabilities resulting from an undiagnosed illness.  These 
issues have not yet been addressed by the RO and are referred 
for appropriate action.

(The claims to reopen will be addressed in the remand that 
follows the decision below.  Also, consideration of the 
issues of service connection on a direct basis for CFS, 
diarrhea, headaches, memory loss, and sleep disability will 
be deferred pending completion of the development sought in 
the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  No competent medical evidence has been presented to show 
that any current sinusitis can be attributed to the veteran's 
military service.

3.  The veteran's sinus-related symptomatology has been 
attributed to a known clinical diagnosis of sinusitis.

4.  The veteran has submitted some evidence that his 
symptomatology associated with aching joints/muscle fatigue, 
diarrhea, fatigue, headaches, memory loss, skin problems 
(manifested by blisters of the hands, feet, and tongue), and 
sleep disturbances, are chronic disabilities that are related 
to an undiagnosed illness; the claims are plausible.


CONCLUSIONS OF LAW

1.  The claim of service connection for sinusitis on a direct 
basis is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of service connection for sinusitis as a 
chronic disability resulting from an undiagnosed illness is 
legally insufficient.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.317, 4.97 (Diagnostic 
Codes 6510 - 6514) (1999).

3.  The claims of service connection for aching joints/muscle 
fatigue, diarrhea, fatigue, headaches, memory loss, sleep, 
and skin symptoms manifested by blisters of the hands, feet, 
and tongue, as chronic disabilities resulting from an 
undiagnosed illness are well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Generally Applicable Law 

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 524 U.S. 940 (1998).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  If a 
reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38 of the U.S. Code, which 
provided that VA may pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA created a 
new regulation--38 C.F.R. § 3.317.  (As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 2, 1994, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was expanded.)  

The revised regulation is as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5) A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c) Compensation shall not be paid under 
this section: 
(1) if there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 
(2) if there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3) if there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d) For purposes of this section: 
(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In order to establish a well-grounded claim pursuant to 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) 
which "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); Neumann v. West, No. 98-
1410 (U.S. Vet. App. July 21, 2000).

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he served in the Southwest Asia 
theater of operations from October 1990 to April 1991.  Based 
on this evidence and for purposes of analysis under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (1999), the Board 
finds that the veteran is a "Persian Gulf veteran."

II.  Claims

In numerous written statements and at his June 1999 hearing, 
the veteran claimed that, while in serving in the Persian 
Gulf War, he was exposed to various chemicals, and that since 
being exposed to these chemicals, he now suffers from aching 
joints, diarrhea, fatigue, headaches, memory loss, sinusitis, 
skin problems, and sleep disturbances (see June 1999 hearing 
transcript).

In a written statement of September 1999, the veteran 
indicated that prior to leaving for Saudi Arabia during the 
fall of 1990, he was given many vaccinations.  After 
arriving, he was given more injections.  He noted that almost 
immediately after receiving his shots, he felt exhausted, 
experienced headaches, and had extreme aches and pains in his 
joints and muscles.  He noted that these symptoms never 
subsided.  He further noted that when the operation changed 
from Desert Shield to Desert Storm, he was forced to take 
pills and have more shots for immunization, and he was 
informed that this would help in preventing major side 
effects of chemical exposure.  He indicated that after all 
these immunizations, his body did not take too kindly to the 
shots or pills.  He reported that, during the ground war, he 
had diarrhea, joint and muscle aches, headaches, and was 
extremely tired.  He further noted that, when he returned to 
the United States, he still had diarrhea, joint and muscle 
aches, headaches, tiredness, memory loss, and pustules (on 
his hands, feet, and tongue), and that his symptoms 
progressively have gotten worse.  In support of his claims, 
he submitted numerous articles addressing the effects of 
botulism toxoid vaccine, anthrax vaccine, and Pyridostigmine 
bromine pill.  

A.  Not Well-Grounded Claim

The veteran claims that he suffers from sinusitis which had 
its onset during military service.  For the reasons that 
follow, the Board finds that the veteran's claim of service 
connection for sinusitis on a direct basis is not well 
grounded.

The veteran's service medical records show that, in 
December 1993, he was seen for complaints of sinus problems 
for the previous four days, and associated sore throat.  The 
assessment was rule out sinuses.  He was prescribed Actifed 
and Tylenol.  In January 1994, he complained of sinus 
problems with associated upset stomach.  In April 1994, he 
complained of sinus problems.  The assessment was "sinus."

Thereafter, post-service correspondence from a VA 
environmental physician, dated in April 1997, indicates that 
the veteran had participated recently in a Persian Gulf 
Registry examination, and that no significant medical 
diagnoses were found at the time.  The physician noted that 
the diagnoses included chronic sinusitis.

When examined by VA in August 1997, the veteran reported that 
he had been getting sinus infections more often.  Examination 
revealed that there was no significant pain with palpation of 
the sinuses.  Sinus films were done and revealed no evidence 
of acute or chronic sinusitis.  The diagnoses included 
allergic rhinitis with resultant sinusitis, once or twice a 
year.

In his notice of disagreement, received in February 1998, the 
veteran attributed his sinus infections to exposure to a 
variety of petroleum products like diesel, mogas (leaded 
gasoline) in unventilated areas, and to smoke from the 
burning oil fields while serving in the Persian Gulf War.

As noted above, the veteran must present competent medical 
evidence of both currently disability and relationship 
between that disability and service.  Although the record 
shows that the veteran had had complaints of sinus problems 
during service and was found to have sinusitis since 
April 1997, none of the examiners has related sinusitis to 
service, or more specifically to the sinus-related complaints 
noted in service.  In short, no competent medical evidence 
has been presented to show that the veteran currently suffers 
from sinusitis that is attributable to his military service 
or to continued symptoms since service.  

The Board has considered the veteran's written statements, 
hearing testimony, and numerous articles in support of his 
contentions regarding the onset of sinusitis.  However, while 
the veteran is competent to provide information regarding the 
symptoms he currently experiences and has experienced since 
his separation from military service, there is no indication 
that he is competent to comment upon diagnosis, etiology, or 
time of onset.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 
2 Vet. App. at 494-95.  Consequently, absent the presentation 
of competent medical evidence showing a link between any 
current sinusitis and his military service, or continued 
symptoms since service, the veteran's claim of service 
connection for sinusitis on a direct basis may not be 
considered well grounded and must be denied.

B.  Legally Insufficient Claim

Turning to the veteran's claim of service connection for 
sinusitis as a chronic disability resulting from an 
undiagnosed illness, the Board finds that the claim must be 
denied because it lacks legal merit.  The application of 
38 U.S.C.A. § 1117 has an explicit condition that the claim 
be for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117(a) (emphasis added); see also 
38 C.F.R. § 3.317(a)(1)(ii).  The record shows that the 
veteran's sinus-related complaints have been diagnosed as 
sinusitis, which is itself a known clinical diagnosis.  See, 
e.g., 38 C.F.R. § 4.97, Diagnostic Code 6510 - 6514 (1999).  
Because the veteran's sinus symptoms have been attributed to 
a known clinical diagnosis, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable.  
Accordingly, the Board finds that the veteran's claim of 
service connection for sinusitis as a chronic disability 
resulting from an undiagnosed illness is legally insufficient 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and must be 
denied.  See Neumann, supra; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

C.  Well-Grounded Claims

1.  Aching Joints/Muscle Fatigue

The veteran's claim of service connection for aching 
joints/muscle fatigue as a chronic disability resulting from 
an undiagnosed illness is well grounded.  

The veteran's service medical records show that, in 
December 1990, he was seen for complaints of left knee pain 
for the previous seven days.  The assessments were pulled 
muscles and left knee soft tissue pains.  In June 1991, he 
was seen for complaints of low back pain.  The assessment was 
low back strain.  Upon follow-up treatment in August 1991, 
the assessment was possible strain.  In October 1991, he was 
seen for complaints of low back pain - heavy equipment 
operations.  The assessment was mechanical low back pain.  X-
ray of the lumbosacral spine was normal.  In November 1991, 
the assessment was resolving low back pain.  In August 1995, 
he was seen for complaints of knee pain.

The record shows that the veteran has repeatedly complained 
of having had aching joints/muscle fatigue since his return 
from active duty in the Southwest Asia theater during the 
Persian Gulf War.  The veteran has made these complaints 
during outpatient visits, examinations, written statements, 
and during his hearing before a member of the Board.  When 
examined by VA in December 1995, the veteran reported that, 
every now and then, his back would get sore.  He also had 
some aching in his knees.  The impressions included overuse 
syndrome of the knees and intermittent low back pain.

VA outpatient treatment reports show that, in February 1997, 
his complaints included multi-site joint pains including 
knee, ankle, and low back pain.  The assessments included 
arthralgia.

At a VA muscles examination in May 1997, the veteran 
complained of a steady state of aching and cramping sensation 
from the thigh to the calf on the lateral aspects of his 
legs.  The diagnosis was myalgia from thighs to calves with 
an unclear etiology.

At a VA joints evaluation in May 1997, examination revealed 
that the veteran had complete range of motion with no 
deficits or pain syndrome with respect to the shoulder, 
elbow, wrist, hip, or ankle.  He had complete, full range of 
motion without problems or exacerbations with respect to the 
knees.  X-rays of the knees were unremarkable.  The diagnosis 
was totally normal joint exam with complaints of aching to 
the knees bilaterally, no exacerbating or relieving factors 
(except for transient relief with Advil).

A statement from the veteran's wife, dated in May 1997, 
indicates that she and the veteran were pen pals during the 
Persian Gulf War, beginning in December 1990 until 
February 1992.  She indicated that they first met in 
February 1992, when she noted that the veteran had complained 
of sore knees, ankles, and muscles.  During a visit in 
April 1992, she noted that the veteran had told her that his 
joints were killing him.  She further stated that the veteran 
still complained of knee and joint aching, and aching muscles 
in 1997.

A statement from the veteran's mother, dated in June 1997 
indicates that in December 1996, when the veteran was home 
for the holidays, he had informed her that his body had had 
it and in another two years it would be worn out.

Based on the evidence of record, there is at least some 
evidence suggesting that the veteran's symptoms of aching 
joints/muscle fatigue by history and physical examination 
cannot be attributed to a known clinical diagnosis.  
38 C.F.R. § 3.317(a).  Therefore, the veteran's claim of 
service connection for aching joints/muscle fatigue as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  Neumann, supra.  

2.  Diarrhea

The veteran's claim of service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness is 
also well grounded.  The record shows that the veteran has 
repeatedly complained of having had diarrhea since serving in 
the Southwest Asia theater during the Persian Gulf War.  The 
veteran has made these complaints during service after 
April 1991, outpatient visits, examinations, written 
statements, and during his hearing before a member of the 
Board.  He also submitted a lay statement from his mother, 
dated in June 1997, indicating that toward the end of the 
veteran's Saudi days, he developed diarrhea.

The veteran's service medical records show that, in 
June 1992, he was seen for complaints of diarrhea for the 
previous two days.  The assessment was diarrhea.  He was 
given Kaopectate and instructed to return in 48 hours if 
there was no relief.  In September 1994, he was seen for 
complaints of diarrhea and cramps for the previous 48 hours.  
He reported that he was given Kaopectate and Mylanta II.  
Acute gastroenteritis was assessed.  In January 1995, he 
complained of having had diarrhea for the past 5 days for 
which he had taken Imodium, Mylanta, and Kaopectate.  Viral 
enteritis was assessed.  In September 1995, he complained of 
having had diarrhea for the previous four days.  He reported 
that the food he ate might have caused diarrhea.  Food 
poisoning was to be ruled out.

Based on the evidence of record, there is at least some 
evidence suggesting that the veteran's symptoms of diarrhea 
by history cannot be attributed to a known clinical 
diagnosis, especially since no one identifiable disease 
process has been regularly diagnosed.  38 C.F.R. § 3.317(a).  
Therefore, the veteran's claim of service connection for 
diarrhea as a chronic disability resulting from an 
undiagnosed illness is well grounded.  

3.  Fatigue

The veteran's claim of service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  The record shows that the veteran has 
repeatedly complained of having had fatigue since serving in 
the Southwest Asia theater during the Persian Gulf War.  The 
veteran has made these complaints during service after 
April 1991, outpatient visits, examinations, written 
statements, and during his hearing before a member of the 
Board.  

A May 1991 private treatment report indicates that the 
veteran was seen for complaints of fatigue and diarrhea.  The 
assessment was possible gastroenteritis obtained in Saudi 
Arabia.

VA outpatient treatment reports show that, in February 1997, 
his complaints included sleeping 14 - 20 hours a night.  The 
assessments included fatigue.  When examined by VA in 
March 1997, the impression included fatigue with obvious 
underlying inflammatory condition.  It was noted that 
fibromyalgia was to be considered.  

Correspondence from a VA environmental physician, dated in 
April 1997, indicates that the veteran had participated 
recently in a Persian Gulf Registry examination, and that no 
significant medical diagnoses were found at the time.  The 
physician noted that the diagnoses included fatigue.  When 
examined by VA in May 1997, the veteran reported that he had 
had no problems with fatigue prior to leaving for the Persian 
Gulf War.

A statement from the veteran's wife, dated in May 1997, 
indicates that during visits in February 1992, May 1992, and 
in 1993, she noticed that the veteran was always tired.  She 
further noted that since separation from service, the veteran 
was even more tired.

A statement from the veteran's mother, dated in June 1997, 
indicates that, when the veteran visited home in the summer 
of 1993, he was tired and lay around a lot.  She noted that 
when he returned home, 1994-1995, he was tired and fatigued, 
and he was always lying down on the floor or couch.  She 
noted that the veteran would fall asleep immediately and had 
a hard time getting up.  She stated that his enthusiasm, 
energy, and motivation were practically gone.  She stated 
that during October 1995 to December 1996, the veteran's 
fatigue increased.

When examined by VA in August 1997, the veteran reported that 
his fatigue began in 1991.  The diagnoses included chronic 
fatigue.

Correspondence from a private physician, dated in 
August 1999, indicates that the veteran had had significant 
complaints of fatigue and seemed to meet the criteria for 
CFS.  The physician opined that the etiology was not clear.

Based on the evidence of record, there is evidence suggesting 
that the veteran's symptoms of fatigue by history and 
physical examination cannot be attributed to a known clinical 
diagnosis.  38 C.F.R. § 3.317(a).  Therefore, the veteran's 
claim of service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness is well 
grounded.  

4.  Headaches

The veteran's claim of service connection for headaches as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  The record shows that the veteran has 
repeatedly complained of having had headaches since serving 
in the Southwest Asia theater during the Persian Gulf War.  
The veteran has made these complaints during service after 
April 1991, outpatient visits, examinations, written 
statements, and during his hearing before a member of the 
Board.  

The veteran's service medical records show that, in 
April 1992, he reported experiencing coughing, runny nose, 
and a slight headache.  The assessment was sore throat.  In 
February 1995, he was seen for complaints of a cough, runny 
nose, and headaches for the previous three days.  It was 
noted that these symptoms were associated with cold and flu 
symptoms.  

When examined by VA in August 1997, the veteran reported that 
his headaches began in 1991, that he had them one to three 
times per week, and they lasted all day.  Examination 
revealed that the veteran's head was atraumatic and 
normocephalic.  The diagnoses included chronic, recurrent 
headaches, not otherwise specified.  Consequently, it may be 
said that there is evidence suggesting that the veteran's 
symptoms of headaches by history and physical examination 
have not been attributed to a known clinical diagnosis.  
38 C.F.R. § 3.317(a).  Therefore, the veteran's claim of 
service connection for headaches as a chronic disability 
resulting from an undiagnosed illness is well grounded.  

5.  Memory Loss

The veteran's claim of service connection for memory loss as 
a chronic disability resulting from an undiagnosed illness is 
well grounded.  The record shows that the veteran has 
repeatedly complained of having had memory loss since his 
return from active duty in the Southwest Asia theater during 
the Persian Gulf War.  The veteran has made these complaints 
during outpatient visits, examinations, written statements, 
and during his hearing before a member of the Board.  

At a VA neurological examination in May 1997, the veteran 
reported that short-term memory loss had been problematic for 
the past six years.  The assessments included short-term 
memory loss since 1991 of uncertain etiology.  The examiner 
opined that the veteran had multiple vague complaints that 
were consistent with the syndrome seen in Persian Gulf 
veterans.  The examiner further opined that this syndrome had 
been labeled as Persian Gulf syndrome due to the absence of 
any clinical data which might assist with diagnosing a 
disease of a particular organ system.

A statement from the veteran's wife, dated in May 1997, 
indicates that, in 1993, she began noticing that the veteran 
was not remembering things.  Moreover, a statement from the 
veteran's mother, dated in June 1997, indicates that, during 
December 1996, the veteran had memory problems.

When examined by VA in August 1997, the veteran reported that 
he had first noticed his memory loss in 1991.  The diagnoses 
included complaints of memory loss as described.

The evidence of record, especially the May 1997 report, 
indicates that the veteran's symptoms of memory loss cannot 
be attributed to a known clinical diagnosis.  38 C.F.R. 
§ 3.317(a).  Therefore, the veteran's claim of service 
connection for memory loss as a chronic disability resulting 
from an undiagnosed illness is well grounded.  

6.  Skin

The veteran's claim of service connection for skin symptoms 
manifested by blisters on the hands, feet, and tongue as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  The record shows that the veteran has 
repeatedly complained of having had skin problems since 
serving in the Southwest Asia theater during the Persian Gulf 
War.  

The veteran's service medical records show that, in 
July 1993, he was seen for complaints of poison ivy and 
contact dermatitis for the previous three weeks.  Calamine 
lotion was prescribed.  In June 1994, he was seen for 
complaints of rash on the hands and feet, described as little 
bumps that burst and spread into more little bumps.  The 
assessment was possible dyshidrosis with secondary 
staphylococcus  infection.  In August 1994, he reported that 
about two weeks earlier he was in the field and got poison 
oak on his legs.  He was prescribed Calamine lotion, 
Benadryl, and Prednisone.  In December 1994, he was seen for 
complaints of poison ivy for the previous three days.  The 
assessment was [Rhus] dermatitis.  In April 1995, he was seen 
for complaints of poison ivy and tick bites.  The assessment 
was dermatitis.

When examined by VA in December 1995, the veteran reported 
that, when he came back from Desert Storm, he had some 
blisters on his tongue, hands, and feet.  He was given some 
medicine and the blisters cleared.  He noted that the 
blisters subsequently returned a time or two since then and 
had since cleared up with some kind of medicine.  He noted 
that every now and then he would get one or two break outs.  
Skin examination was unremarkable, except on the plantar 
surface of the right foot where there was approximately a 
one-millimeter, slightly raised bump.  The impressions 
included "history of recurring, blister-like lesions on the 
hands and feet, and occasionally the tongue."

A lay statement from the veteran's wife, dated in May 1997, 
indicates that during a visit in February 1992, she noticed 
that he had had blisters/pustules on his hands and feet.  She 
noted that during a second visit in April 1992, she noticed 
that his blisters/pustules were gone.  She stated that in 
May 1992, she noticed that while swimming, the veteran's 
blisters/pustules returned.  In 1993, she noticed that the 
blisters/rash were more sporadic.  She stated that his 
blister/pustules still continued in 1997.

A June 1997 statement from the veteran's mother indicates 
that, during January 1992 to January 1993 telephone 
conversations, the veteran told her that he was still having 
problems with blisters on his body.

When examined by VA in August 1997, the veteran reported that 
his blisters on the feet, hands, and tongue developed in 
1991.  He noted that they recur a few times a year.  
Examination of the skin revealed no current skin lesions to 
evaluate.  The diagnoses included recurrent skin lesions of 
uncertain etiology.

The reference to skin lesions of uncertain etiology suggests 
that the veteran's skin symptoms cannot be attributed to a 
known clinical diagnosis.  38 C.F.R. § 3.317(a).  Therefore, 
the veteran's claim of service connection for skin symptoms 
manifested by blisters on the hands, feet, and tongue as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  

7.  Sleep Disability

The veteran's claim of service connection for a sleep 
disability as a chronic disability resulting from an 
undiagnosed illness is well grounded.  The record shows that 
the veteran has repeatedly complained of having had sleep 
problems since his return from active duty in the Southwest 
Asia theater during the Persian Gulf War.  The veteran has 
made these complaints during outpatient visits, examinations, 
written statements, and during his hearing before a member of 
the Board.  When examined by VA in March 1997, the veteran 
complained of increased sleepiness.  The assessment was that 
narcolepsy needed to be ruled out.  

Correspondence from a VA environmental physician, dated in 
April 1997, indicates that the veteran had participated 
recently in a Persian Gulf Registry examination, and that no 
significant medical diagnoses were made at the time.  The 
physician noted that the diagnoses included excessive 
somnolence.  It was noted that a final diagnosis with respect 
to excessive somnolence may become apparent after sleep 
studies to rule out sleep apnea.

At a VA neurological examination in May 1997, the veteran 
gave of history of having been hypersomnolent since 1991.  He 
complained that his sleep problems had been problematic for 
the previous six years.  The assessments included 
hypersomnolence of unknown etiology since 1991.  The examiner 
opined that the veteran had multiple vague complaints which 
were consistent with the syndrome seen in Persian Gulf 
veterans.

A lay statement from the veteran's wife, dated in May 1997, 
indicates that during a visit in February 1992, she noticed 
that he had slept about 10 to 12 hours a day.  During a visit 
in April 1992, she noted that the veteran kept his long 
sleeping hours.  She further noticed that the veteran 
continued to have sleep problems in 1993 and 1994, and that 
these sleeping problems had continued in 1997.

As noted above, there is evidence suggesting that the 
veteran's sleep problems by history and physical examination 
cannot be attributed to a known clinical diagnosis.  
38 C.F.R. § 3.317(a).  Therefore, the veteran's claim of 
service connection for sleep disability resulting from an 
undiagnosed illness is well grounded.  


ORDER

The claim of service connection for sinusitis on a direct 
basis is denied.

The claim of service connection for sinusitis as a chronic 
disability resulting from an undiagnosed illness is legally 
insufficient; therefore, the appeal of this issue is denied.

The claims of service connection for aching joints/muscle 
fatigue, diarrhea, fatigue, headaches, memory loss, skin 
symptoms manifested by blisters of the hands, feet, and 
tongue, and sleep disability, as chronic disabilities 
resulting from an undiagnosed illness are well grounded; to 
this extent, the appeal is granted.


REMAND

With respect to the claims to reopen prior denials of service 
connection, the Board notes that, by a January 1996 rating 
action, the RO denied the veteran's claims of service 
connection, on a direct basis, for mechanical low back pain, 
bilateral knee condition, and blisters of the hands, feet, 
and tongue.  That same month, the RO notified the veteran of 
that decision, but he did not initiate an appeal within the 
one-year period allowed and, as a result, the denial became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302, 20.1103 (1995).  Since the questions of entitlement 
to service connection, on a direct basis, for aching joints 
(characterized as mechanical low back pain and bilateral knee 
condition), and skin (characterized as blisters of the hands, 
feet, and tongue) were previously considered, the issue now 
before the Board is whether new and material evidence has 
been submitted to reopen the previously denied claims.  
38 U.S.C.A. § 5108 (West 1991).  Whether a previously denied 
claim of service connection should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider any underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

While the Board must address the question of whether the 
veteran's claims ought to be reopened as a jurisdictional 
matter, without regard to the RO's action, the Board also 
notes that the veteran must be put on notice that this 
question is before VA adjudicators and he must be given an 
opportunity to present evidence and argument on this point.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  When the RO 
adjudicated these claims, it did so without regard to the 
finality of the prior denials.  In other words, the RO 
addressed the underlying claims of service connection anew 
when it took action in October 1997.  As a consequence, the 
statement of the case (SOC) provided to the veteran did not 
put him on notice of the need to submit new and material 
evidence to reopen the claims.  In order to avoid prejudice 
to the veteran, these issues will be remanded so that the 
veteran may be given such notice and opportunity to present 
his case in this context.

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion which 
overturned the test for materiality established by the Court 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-
called "change in outcome" test).  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge 
mandated that materiality be determined solely in accordance 
with the definition provided in 38 C.F.R. § 3.156(a).

As noted above, the RO has not yet notified the veteran of 
this standard.  The Court has held that, when the Board 
proposes to address in its decision a question that has not 
yet been addressed by the RO, the Board must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on the question, whether he has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC and/or 
supplemental statement of the case (SSOC) fulfills the 
regulatory requirements.  See 38 C.F.R. § 19.29 (1999).  If 
not, the matter must be remanded in order to avoid prejudice 
to the claimant.  Bernard, 4 Vet. App. at 393.

In this regard, the Board notes that this is the first time 
that the veteran has been notified that his claims represent 
applications to reopen that will be considered under the 
definition of materiality set forth in 38 C.F.R. § 3.156(a).  
As noted above, he has not yet been afforded an opportunity 
to present argument and/or evidence on the matter of why his 
claims should be reopened under 38 C.F.R. § 3.156(a), nor has 
he been provided a SOC or SSOC which reflects consideration 
of the 38 C.F.R. § 3.156(a) standard for new and material 
evidence.  Consequently, in order to ensure him full due 
process of law and avoid the possibility of prejudice, the 
Board will remand these matters to the RO.  38 C.F.R. § 19.9 
(1999).

Turning to the remaining issues, the Board finds that, 
because the claims of service connection for aching 
joints/muscle fatigue, diarrhea, fatigue, headaches, memory 
loss, skin disability manifested by blisters of the hands, 
feet, and tongue, and a sleep disability, all claimed as 
chronic disabilities resulting from an undiagnosed illness, 
are well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claims.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159; Epps, supra.

While the record contains diagnoses suggesting possible 
overuse syndrome of the knees and intermittent low back pain 
(see December 1995 VA examination report), arthralgia (see 
February 1997 VA treatment report), it is unclear whether any 
examiner has specifically ruled out any known clinical 
diagnoses as being the cause of these joint-related symptoms.  
Therefore, a new examination is necessary to evaluate the 
veteran's claim of service connection for aching 
joints/muscle fatigue as a chronic disability resulting from 
an undiagnosed illness.

The same thing can be said of his other undiagnosed illness 
claims.  The record contains a post-April 1991 assessment of 
diarrhea (see June 1992 service medical records), but it is 
unclear whether an examiner has specifically ruled out any 
known clinical diagnoses as being the cause of the veteran's 
symptoms of diarrhea.  He also has a diagnosis of chronic, 
recurrent headaches (see August 1997 VA examination report); 
however, it remains unclear whether an examiner has 
specifically ruled out any known clinical diagnoses as being 
the cause of these headache symptoms.  Short-term memory loss 
since 1991 of uncertain etiology was noted in May 1997, and 
the record contains a diagnosis of recurrent skin lesions of 
uncertain etiology and an assessment of hypersomnolence of 
unknown etiology since 1991.  Therefore, a new examination is 
necessary to evaluate the veteran's claim of service 
connection for these problems as chronic disabilities 
resulting from an undiagnosed illness.

With regard to fatigue, VA's criteria for diagnosing CFS 
appear in 38 C.F.R. § 4.88a, and were revised effective July 
15, 1995.  (A new Diagnostic Code 6354 was also established 
so that once service connected, disability ratings might be 
uniformly effectuated.)  Specifically, the pertinent VA 
regulation concerning the diagnosis of CFS reads as follows:

(a) For VA purposes, the diagnosis of CFS 
requires:

(1) new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2) the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3) six or more of the following:

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or longer 
after exercise, 
(vii)	headaches (of a type, severity, 
or pattern that is different from 
headaches in the pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms
(x)	sleep disturbance.

38 C.F.R. § 4.88a (1999).

The record contains an assessment of fatigue (see 
February 1997 VA treatment report), an impression of fatigue 
with obvious underlying inflammatory condition (see May 1997 
VA examination report), a diagnosis of chronic fatigue (see 
August 1997 VA examination report), and a private physician 
indicating that the veteran had CFS but that the etiology was 
unclear (see private August 1999 letter).  As a result, the 
question then arises as to whether the veteran's "fatigue" 
is the result of a known clinical diagnosis, including CFS, 
or that such symptomatology cannot be attributed to any known 
clinical diagnosis.  Therefore, a new examination is 
necessary to determine whether the veteran has objective 
evidence of fatigue; whether he has CFS or whether he has 
chronic fatigue as a manifestation of an undiagnosed illness.

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the remanded matters.  The additional 
material received, if any, should be 
associated with the claims folder.

2.  The RO should issue the veteran a new 
development letter, in accordance with 
M21-1, Part III, Change 74 (April 30, 
1999).  Specifically, the veteran should 
be asked to submit post-service medical 
and nonmedical indications of 
manifestations of disability that can be 
independently observed or verified.  The 
nonmedical evidence may include, but is 
not limited to, proof of time lost from 
work and evidence affirming changes in 
the veteran's appearance, physical 
abilities, and mental or emotional 
attitude.  A copy of this letter, which 
should be forwarded to the veteran's last 
known address, should be associated with 
the claims file.

3.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for aching 
joints/muscle fatigue, diarrhea, fatigue, 
headaches, memory loss, skin, or sleep 
problems that has not already been made 
part of the record, and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).

4.  The RO should then schedule the 
veteran for appropriate VA examinations.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiners prior to the 
examinations.  A complete rationale for 
all opinions should be provided.  The 
purpose of the examinations is to 
determine whether the veteran has chronic 
disability manifested by aching 
joints/muscle fatigue, diarrhea, fatigue, 
headaches, memory loss, skin, or sleep 
problems and, if so, whether any such 
disability cannot be attributed to any 
known clinical diagnosis

(a) The examiners should note and detail 
all reported symptoms of aching 
joints/muscle fatigue, diarrhea, fatigue, 
headaches, memory loss, skin, and sleep 
problems.  The examiners should provide 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to each claimed symptom, and 
indicate what precipitates and what 
relieves it.  

(b) The examiners should expressly state 
whether there are clinical, objective 
indications that the veteran is suffering 
from symptoms of aching joints/muscle 
fatigue, diarrhea, fatigue, headaches, 
memory loss, skin, and sleep problems.

(c) If there are objective indications 
that the veteran is suffering from 
symptoms of aching joints/muscle fatigue, 
diarrhea, fatigue, headaches, memory 
loss, skin, or sleep problems, the 
examiners must determine whether these 
symptoms can be attributed to any known 
clinical diagnosis.  For those symptoms 
and conditions that cannot be attributed 
to a known clinical diagnosis, the 
examiners should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Persian 
Gulf War, or that the undiagnosed illness 
was caused by a supervening condition or 
event that occurred since the veteran's 
departure from service during the Persian 
Gulf War.

With respect to headaches, a VA 
neurological examiner should specifically 
indicate whether the veteran has migraine 
headaches or whether any headaches are 
attributable to a known clinical 
diagnosis.  If the examiner finds that 
the veteran has headaches of undetermined 
etiology, the examiner should 
specifically state so.

5.  Following completion of the 
foregoing, the RO should re-adjudicate 
the remanded claims.  If any benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the last SOC was issued in 
October 1998.  38 C.F.R. §§ 19.29, 19.31 
(1999).  The RO should determine whether 
any evidence received on remand affects 
its analysis of any claim of service 
connection on a direct basis.  With 
respect to the veteran's applications to 
reopen previously denied claims, the RO 
should consider and apply the provisions 
of 38 C.F.R. § 3.156(a).  If either claim 
is denied, a SSOC should be issued and 
contain, among other things, a summary of 
the provisions of 38 C.F.R. § 3.156(a), 
and a discussion of how they affect the 
RO's determination.  38 C.F.R. §§ 19.29, 
19.31 (1999).

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



